Case: 4:15-cr-00404-HEA-NAB Doc. #: 2777 Filed: 09/17/20 Page: 1 of 7 PageID #:
                                   14402

                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
      Plaintiff,                              )
                                              )
v.                                            )      Case No. 4:15CR404 HEA
                                              )
ANTHONY JORDAN,                               )
                                              )
                                              )
      Defendant.                              )

                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant Jordan’s Motion to Strike or

Modify Certain Aggravating Factors Because of Factual Deficiencies and for Other

Miscellaneous Relief, [Doc. No. 2418]. The Government opposes the challenges

and has filed an opposition memorandum. Defendant has replied to the

Government’s memorandum.

      Defendant claims the Notice of Intent to Seek the Death Penalty and the

Notice Summarizing Evidence in Support of Aggravating Factors fail to provide

him with sufficient factual detail to prepare his defense, especially since the

Government has not specified the sources of information supporting he factual

allegations.

      The FDPA and the Constitution require that the defendant receive adequate
      notice of the aggravating factor, which Higgs admittedly received in this
      case, not notice of the specific evidence that will be used to support it. See
      18 U.S.C.A. § 3593(a) (requiring only that the government's notice “set[ ]
      forth the aggravating factor or factors that the government, if the defendant
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2777 Filed: 09/17/20 Page: 2 of 7 PageID #:
                                   14403

      is convicted, proposes to prove as justifying a sentence of death”); United
      States v. Battle, 173 F.3d 1343, 1347 (11th Cir.1999) (observing that notice
      given to a defendant of the applicable aggravating factors in a death penalty
      case is not the same as notice of the specific evidence that the government
      intends to present at a sentencing hearing), cert. denied, 529 U.S. 1022, 120
      S.Ct. 1428, 146 L.Ed.2d 318 (2000); cf. Gray v. Netherland, 518 U.S. 152,
      167–68, 116 S.Ct. 2074, 135 L.Ed.2d 457 (1996) (noting that there is no
      constitutional right to advance notice of the government's evidence in
      aggravation at a capital sentencing hearing).

United States v. Higgs, 353 F.3d 281, 325 (4th Cir. 2003). Defendant’s request for

additional facts and for a hearing to assess the factual bases for the aggravators are

denied.

                                Specific Challenges

Grave Risk

      Defendant challenges the grave risk aggravating factor because the

government has not provided any proof that there were passersby in the area of the

shooting. Defendant asks that the Government be required to provide what passers

and/or apartment residents were placed in grave risk.

      The Government has notified Defendant of the surviving car members, the

description of how the crimes took place, and discovery concerning the locations

of the crimes and the crime scene investigation. Whether the Government is able

to prove this factor is to be determined by the jury, not the Court. Defendant has

been given enough factual support to satisfy the requirements of the FDPA.

Multiple Killings or Attempted Killings-Duplicative


                                          2
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2777 Filed: 09/17/20 Page: 3 of 7 PageID #:
                                   14404

      Defendant argues the multiple killings or attempted killings aggravating

factor should be stricken because it is duplicative of the same allegation in the non-

statutory aggravating factor of contemporaneous conviction for multiple episodes

of murder. Likewise, he contends that the contemporaneous conviction for

multiple episodes of murder is duplicative of the multiple killings or attempted

killings statutory aggravating factor. The Court has previously discussed and

denied this argument in its Opinion, Memorandum and Order of September 15,

2020. For the reasons set forth therein, Defendant’s challenges are denied. The

Eighth Circuit Court of Appeals has rejected a “duplication of aggravators”

challenge.

             Despite the duplication of aggravators in Mr. Purkey's case, we see no
      basis for the constitutional infirmity of such factors. The Supreme Court has
      “never before held that aggravating factors could be duplicative so as to
      render them constitutionally invalid,” Jones [v. United States], 527 U.S.
      [373,] 398, 119 S.Ct. 2090 [(1999)] (plurality opinion), and we decline to do
      so when the FDPA avoids arbitrary death sentences by requiring juries to
      weigh aggravating and mitigating factors rather than to tally the factors on
      each side and declare a winner based on sheer numbers. See 18 U.S.C. §
      3593(e). But see United States v. Tipton, 90 F.3d 861, 899 (4th Cir. 1996),
      cert. denied, 520 U.S. 1253, 117 S.Ct. 2414 (1997); United States v.
      McCullah, 76 F.3d 1087, 1111–12 (10th Cir.1996), cert. denied, 520 U.S.
      1213, 117 S.Ct. 1699, 137 L.Ed.2d 825 (1997). The district court's jury
      instructions bolster this view as applied to Mr. Purkey's case: The district
      court ensured that the jury would not employ a tally method of evaluating
      factors when it instructed the jury that “weighing aggravating and mitigating
      factors . . . is not a mechanical process. In other words, you should not
      simply count the number of aggravating and mitigating factors. The law
      contemplates that different factors may be given different weights or values
      by different jurors.”


                                          3
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2777 Filed: 09/17/20 Page: 4 of 7 PageID #:
                                   14405

United States v. Purkey, 428 F.3d 738, 761-62 (8th Cir. 2005).

Callous Disregard for Human Life

      Defendant again argues the aggravator should be stricken because of the

inclusion of “but not limited to.” As the Government points out, it included this

phrase in case it discovers additional relevant conduct and has no intention of

including this language in jury instructions. Defendant’s challenge in this regard

is denied.

      Defendant also asks for a hearing to assess the relevance, admissibility and

reliability of each allegation in this aggravator. The Court has previously denied

this request in its Opinion, Memorandum and Order of September 15, 2020. The

same reasoning applies to Defendant’s renewed request.

Participation in other murders and acts of violence

      Defendant again requests a pre-trial hearing to determine whether any of the

allegations are admissible. Once again, these allegations are presented in support of

the callous disregard for human life aggravating factor and are not independently

required to be proven beyond a reasonable doubt. As the Court has indicated in its

previous Order, if the need arises, the probative value of the evidence will be

evaluated at the appropriate time.

      Defendant will be given the opportunity to present his own evidence

regarding whether he acted in self-defense during one of the incidents. Likewise,


                                          4
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2777 Filed: 09/17/20 Page: 5 of 7 PageID #:
                                   14406

Defendant’s challenge to the lack of remorse because he did not fire the fatal shot

undercuts the weight of the aggravator can be argued by Defendant; the evidence

need not be stricken.

Abuse and Lack of Respect for the Deceased

      Defendant seeks dismissal of evidence regarding Defendant’s abuse and lack

of respect for the dead in support of the callous disregard for human life factor.

Defendant has previously advanced this argument and the Court has denied it in

the Opinion, Memorandum and Order of September 15, 2020.

Possession of Weapons

      The Court has stricken the evidence of weapons at residences other than

Defendant’s. His additional request is therefore moot.

      Defendant argues that the Government’s disclosure of weapons does not

demonstrate that the weapons belonged to Defendant or that he did not possess

them legally. As the Government correctly argues, Defendant’s challenge is not

subject to review by the Court. The issues are jury determinations. Defendant

will be given the opportunity to present his arguments to the jury.

      With respect to Defendant’s argument that he is entitled to additional facts

about whether he purchased a weapon using a false name, the Government has

advised the Court that Defendant’s counsel has been allowed to review grand jury

testimony of one of Defendant’s coconspirators.


                                          5
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2777 Filed: 09/17/20 Page: 6 of 7 PageID #:
                                   14407

Lack of Remorse

      Defendant was apprised of what the Government intends to submit as

evidence of his lack of remorse. “Any lawful evidence which tends to show the

motive of the defendant, his lack of remorse, his general moral character, and his

predisposition to commit other crimes is admissible in aggravation.” Zant, 462

U.S. at 866 n. 22. The interpretation of the evidence is a question for the jury.

Defendant will be allowed to argue the meaning and significance of the evidence at

the appropriate stage in the trial. He is not entitled to a pre-trial assessment of the

evidence.

Pattern of Obstruction of Justice Non-Statutory Aggravators

         Defendant seeks partial dismissal of the Pattern of Obstruction of Justice

arguing that the limited factual information is inadequate. Again, this argument

goes to the sufficiency of the evidence to be presented. As discussed, supra, this

is not a basis for which to strike the aggravator.

      Additionally, Defendant again argues this factor is not of sufficient

seriousness to serve as an aggravating factor. As previously discussed, the Court

has concluded that this factor can be used in aggravation.

Victim Impact Non-Statutory Factor

      The Court has discussed Defendant’s arguments regarding Victim Impact in

its September 15, 2020 Opinion. That discussion applies to Defendant’s factual


                                           6
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2777 Filed: 09/17/20 Page: 7 of 7 PageID #:
                                   14408

insufficiency challenge herein. Furthermore, Defendant will be given the

opportunity to object to testimony if he believes it is improper.

Obstruction of Justice

      Defendant also argues that the Obstruction of Justice non-statutory

aggravating factor must be stricken because it is factually unsupported. Once

again, Defendant is attempting to circumvent the proper procedure through which

the trial and penalty phases of this case proceeds. In the event the Government

cannot prove Defendant obstructed justice, Defendant will be allowed to object to

its consideration and argue that he did not, in fact, obstruct justice.

                                      Conclusion

      Based upon the foregoing analysis, Defendant’s Motion to Strike or Modify

Certain Aggravating Factors Because of Factual Deficiencies and for Other

Miscellaneous Relief, [Doc. No. 2418], is denied.

      Dated this 17th day of September, 2020.




                                         ___________________________________
                                             HENRY EDWARD AUTREY
                                           UNITED STATES DISTRICT JUDGE




                                            7
